Citation Nr: 0713579	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  02-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for Bell's palsy of the 
left side.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board denied the veteran's claim for a higher rating in 
April 2004.  In January 2005, the veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  By an October 2006 Order CAVC set aside the 
April 2004 Board decision and remanded the veteran's case for 
further development.  The basis for remand was VA's reliance 
on what was considered an inadequate December 2000 VA 
examination, the Board's application of the incorrect 
diagnostic code when evaluating the veteran's service-
connected Bell's palsy of the left side, and the failure to 
infer claims of service connection for headaches and an eye 
disorder.  Consequently, the Board will remand the veteran's 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2006) are fully 
complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2006).  The 
veteran should be told of the 
information necessary to 
substantiate a claim for an 
increased rating for his Bell's 
palsy.  The veteran should also be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to inferred 
claims of service connection for 
headaches and an eye disorder on a 
secondary basis.  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.  

Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for Bell's palsy, 
headaches, or an eye disorder.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured.  
Obtain all pertinent records from 
Mountain Home VA medical center 
mentioned in the December 2000 
examiner's report.  

3.  Thereafter, arrange for a VA 
neurological examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected Bell's 
palsy of the left side.  The claims 
files, including a copy of this 
remand, must be made available to 
the physician for proper review of 
the medical history.  All indicated 
studies should be conducted and the 
examiner is to set forth all 
findings in detail.  After reviewing 
the file, obtaining a detailed 
history from the veteran, and 
examining him, the examiner should 
provide an opinion as to the extent 
of paralysis of the veteran's left 
seventh (facial) cranial nerve 
(i.e., whether moderate or severe 
incomplete paralysis or complete 
paralysis of this nerve is present).  
See 38 C.F.R. § 4.124a, Diagnostic 
Code 8207.  Any other nerve affected 
by the service-connected disability 
should likewise be addressed by the 
examiner.  The examiner should also 
provide an opinion as to whether any 
headaches or eye disorders are 
caused or made worse by the 
veteran's service-connected Bell's 
palsy of the left side.  A complete 
rationale for any opinion expressed 
should be included in the 
examination report.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After ensuring proper completion 
of this and any other necessary 
development, re-adjudicate the issue 
on appeal.  If the benefit sought 
remains denied, furnish the veteran 
and his representative a 
supplemental statement of the case 
and afford them an opportunity to 
respond.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

